 


110 HR 3657 IH: Energy Efficient Appliance Tax Credit for Air Conditioners Act of 2007
U.S. House of Representatives
2007-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 3657 
IN THE HOUSE OF REPRESENTATIVES 
 
September 25, 2007 
Mr. Ferguson introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow individuals and businesses a credit against income tax for the purchase of Energy Star compliant air conditioners. 
 
 
1.Short titleThis Act may be cited as the Energy Efficient Appliance Tax Credit for Air Conditioners Act of 2007.  
2.Credit against income tax for purchase of Energy Star compliant air conditioners 
(a)In generalSubpart B of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to other credits) is amended by adding at the end the following new section: 
 
30D. Energy star compliant air conditioners 
(a)Allowance of creditThere shall be allowed as a credit against the tax imposed by this chapter for the taxable year an amount equal to 25 percent of the cost of any Energy Star compliant air conditioner placed in service by the taxpayer during the taxable year. 
(b)LimitationThe credit allowed by subsection (a) for each Energy Star compliant air conditioner shall not exceed $500. 
(c)Energy star compliant air conditionerFor purposes of this section, the term Energy Star compliant air conditioner means any air conditioner (including room and central units)— 
(1)which meets the requirements for the Energy Star program which are in effect at the time the air conditioner is placed in service by the taxpayer, and 
(2)the original use of which begins with the taxpayer. 
(d)Application with other credits 
(1)Business credit treated as part of general business creditSo much of the credit which would be allowed under subsection (a) for any taxable year (determined without regard to this subsection) that is attributable to property of a character subject to an allowance for depreciation shall be treated as a credit listed in section 38(b) for such taxable year (and not allowed under subsection (a)).  
(2)Personal creditThe credit allowed under subsection (a) (after the application of paragraph (1)) for any taxable year shall not exceed the excess (if any) of— 
(A)the regular tax liability (as defined in section 26(b)) reduced by the sum of the credits allowable under subpart A and sections 27, 30, 30B, and 30C, over 
(B) the tentative minimum tax for the taxable year. 
(e)Other rules To applyRules similar to the rules of paragraphs (2), (3), (4), and (5) of section 30C(e) shall apply for purposes of this section. 
(f)Basis adjustment For purposes of this subtitle, the basis of any property shall be reduced by the amount of any credit allowed under this section with respect to such property. 
(g)TerminationThis section shall not apply to property placed in service after December 31, 2016.. 
(b)Conforming amendments 
(1)Subsection (a) of section 1016 of such Code is amended by striking and at the end of paragraph (36), by striking the period at the end of paragraph (37) and inserting , and, and by adding at the end the following new paragraph:  
 
(38)to the extent provided in section 30D(f).. 
(2)The table of sections for subpart B of part IV of subchapter A of chapter 1 of such Code is amended by adding at the end the following new item: 
 
Sec. 30D. Energy Star compliant air conditioners.. 
(c)Effective dateThe amendments made by this section shall apply to property placed in service after the date of the enactment of this Act. 
 
